Citation Nr: 1106729	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable increased rating for the 
Veteran's service-connected scar of the forehead.

2.  Entitlement to restoration of a 40 percent evaluation for the 
Veteran's service-connected residuals of a post-discectomy due to 
degenerative joint disease of the lumbosacral spine, effective 
June 1, 2006, to include the issue of whether the reduction to a 
20 percent evaluation was proper.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to the service-connected 
disabilities (TDIU).

4.  Entitlement to an increased rating for the Veteran's service-
connected residuals of a post-discectomy due to degenerative 
joint disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for residuals of the 
Veteran's service-connected nasal fracture, status post submucous 
resection, rhinoplasty, with chronic sinusitis and headaches, 
currently evaluated as 10 percent disabling.
6.  Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected left lower extremity 
radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 
1971, and from November 1972 to December 1978.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama.

In regards to the lumbar spine disability claim, in July 2004, 
the Veteran filed an increased rating claim seeking a disability 
rating higher than 40 percent for his service-connected lumbar 
spine disability.  In response, following a VA examination, the 
RO issued a rating decision in October 2004, continuing the 
Veteran's 40 percent disability rating.  In April 2005, the 
Veteran submitted a Notice of Disagreement (NOD) with this rating 
decision.  In response, following another VA examination, the RO 
issued a rating decision in November 2005 proposing to reduce the 
disability rating from 40 percent to 20 percent.  In March 2006, 
the RO effectuated the proposed reduction and assigned a 20 
percent rating for his lumbar spine disability, effective June 1, 
2006.  In May 2006, the Veteran filed a NOD to the March 2006 
rating decision.  The Veteran then perfected a timely appeal.  
The RO certified the issue to the Board as an increased rating 
claim; however, since the Veteran filed a NOD after the rating 
decision that reduced his disability rating, the Board must also 
initially decide whether the reduction from 40 percent to 20 
percent was proper.  Thus, the Board has added the issue to the 
appeal accordingly.

The disability ratings assigned for the lumbar spine disability 
during the period of time on appeal include periods of temporary 
total disability evaluations for convalescence following 
surgeries under 38 C.F.R. § 4.30 (2010).  However, the claims on 
appeal concerning the lumbar spine disability do not include 
these periods during which a temporary total disability rating 
was in effect.  Therefore, the Board will not discuss these 
periods.

The issue of entitlement to a temporary total disability 
evaluation for the Veteran's service-connected lumbar 
spine disability following surgical treatment in 2010 has 
been raised by the record at the Veteran's November 2010 
Board hearing, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of: (1) entitlement to an increased rating for 
residuals of a post-discectomy due to degenerative joint disease 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling; (2) entitlement to an increased rating for residuals 
of a nasal fracture, status post submucous resection, 
rhinoplasty, with chronic sinusitis and headaches, currently 
evaluated as 10 percent disabling; and, (3) entitlement to an 
initial rating in excess of 20 percent for left lower extremity 
radiculopathy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested a withdrawal of the appeal of 
the claim concerning entitlement to a compensable increased 
rating for his service-connected scar of the forehead.

2.  In May 1979, the RO granted service connection for the 
Veteran's limitation of motion of the lumbar spine with left hip 
pain.  The RO assigned an initial 10 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, 
effective December 13, 1978.  

3.  In January 1990, the RO granted the Veteran an increased 
rating of 20 percent for his service-connected lumbar spine 
disability pursuant to 38 C.F.R. § 4.71a, DC 5292, effective July 
19, 1989.   

4.  In May 2003, the RO granted the Veteran an increased rating 
of 40 percent for his service-connected lumbar spine disability 
pursuant to 38 C.F.R. § 4.71a, DC 5295, effective August 1, 2002.  

5.  In March 2006, the RO reduced the Veteran's disability rating 
for his service-connected lumbar spine disability from 40 percent 
to 20 percent, effective June 1, 2006, pursuant to 38 C.F.R. § 
4.71a, DC 5241.  

6.  In the March 2006 rating decision, the RO reduced the 40 
percent evaluation for the service-connected lumbar spine 
disability to 20 percent based on new rating criteria, and not 
based on improvement in the Veteran's disability.

7.  The Veteran's combined disability evaluation is 70 percent.

8.  The competent evidence shows that the Veteran is precluded 
from substantially gainful employment as a result of his service-
connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
concerning the issue of entitlement to a compensable increased 
rating for the Veteran's service-connected scar of the forehead 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The March 2006 rating decision was legally prohibited, and 
therefore, restoration of the 40 percent rating assigned for the 
service-connected residuals of a post-discectomy due to 
degenerative joint disease of the lumbosacral spine is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(a), 
4.71a, DC 5295; see also Fugere v. Derwinski, 972 F.2d 331, 335 
(1992) (holding that a section protecting Veterans from reduced 
disability ratings merely permitted a Veteran to retain his 
previously determined disability rating).

3.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for a compensable increased rating for the Veteran's 
service-connected scar of the forehead 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, at the Veteran's November 2010 Board hearing, the Veteran 
requested that the issue concerning entitlement to a compensable 
increased rating for his service-connected scar of the forehead 
be withdrawn.  Therefore, the Veteran has withdrawn the appeal of 
this issue and, hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding this issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of this issue and it is dismissed.

Entitlement to restoration of a 40 percent evaluation for the 
Veteran's service-connected residuals of a post-discectomy due to 
degenerative joint disease of the lumbosacral spine, effective 
June 1, 2006, to include the issue of whether the reduction to a 
20 percent evaluation was proper.  

In May 1979, the RO granted service connection for the Veteran's 
limitation of motion of the lumbar spine with left hip pain.  The 
RO assigned an initial 10 percent disability rating pursuant to 
DC 5292, effective December 13, 1978.  38 C.F.R. § 4.71a.  The 
Veteran did not appeal this decision.

In January 1990, the RO granted the Veteran an increased rating 
of 20 percent for his service-connected lumbar spine disability 
pursuant to DC 5292, effective July 19, 1989.  38 C.F.R. § 4.71a.  
The Veteran did not appeal this decision.

In May 2003, the RO granted the Veteran an increased rating of 40 
percent for his service-connected lumbar spine disability 
pursuant to DC 5295, effective August 1, 2002.  38 C.F.R. 
§ 4.71a.  The Veteran did not appeal this decision.

In July 2004, the Veteran filed an increased rating claim seeking 
a disability rating higher than 40 percent for his service-
connected lumbar spine disability.  In response, following a VA 
examination, the RO issued a rating decision in October 2004, 
continuing the Veteran's 40 percent disability rating.  In April 
2005, the Veteran submitted a NOD with this rating decision.  In 
response, following another VA examination, the RO issued a 
rating decision in November 2005 proposing to reduce the 
disability rating from 40 percent to 20 percent.  

In an undated letter following this rating decision, the Veteran 
was given due process notice of the proposed reduction in the 
rating for his lumbar spine disability.  The letter also apprised 
him of his right to submit additional evidence to contest the 
reduction and request a pre-determination hearing.  The RO 
therefore complied with the provisions of 38 C.F.R. § 3.105(e) 
(2010).

Thereafter, in March 2006, the RO effectuated the proposed 
reduction and assigned a 20 percent rating for the Veteran's 
service-connected lumbar spine disability, effective June 1, 
2006, pursuant to 38 C.F.R. § 4.71a, DC 5241, the revised 
criteria for rating the spine that became effective on September 
26, 2003.  

In May 2006, the Veteran submitted another NOD in response to 
this rating decision.  The Veteran then perfected a timely 
appeal.  Therefore, the Board must initially decide whether the 
reduction from 40 percent to 20 percent was proper before 
deciding the increased rating claim.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of VA.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a 
readjustment in the rating schedule cause a Veteran's disability 
rating in effect on the effective date of the readjustment to be 
reduced unless an improvement in the Veteran's disability is 
shown to have occurred.  38 U.S.C.A. 
§ 1155.  

The United States Court of Appeals of the Federal Circuit 
(Federal Circuit) addressed this issue in the Fugere v. Derwinski 
case.  972 F.2d 331, 335 (1992).  Specifically, in Fugere, a 
World War II Veteran received benefits for service-connected 
bilateral defective hearing at a 20 percent disability evaluation 
from November 1955 to July 1974.  In July 1974, he was granted a 
higher evaluation of 30 percent.  On November 18, 1987, the VA 
established new criteria for rating defective hearing.  The 
Veteran filed an increased evaluation claim in August 1988, and 
underwent a VA hearing aid examination that revealed that under 
the new criteria his disability resulted in a 10 percent 
disability rating; as a result, the VA reduced the Veteran's 
disability evaluation to 10 percent.  Id. at 333.  The Federal 
Circuit held that a section protecting Veterans from reduced 
disability ratings did not create an impermissible dual rating 
schedule, but rather, merely permitted a Veteran to retain his 
previously determined disability rating.  Id.

In the restoration appeal presently before the Board, the RO 
decreased the Veteran's disability evaluation based on the new 
regulations for rating diseases and injuries of the spine instead 
of the old regulations, similar to the RO's actions in Fugere.  
Id.  Based on the medical evidence of record, the RO did not 
reduce the Veteran's evaluation based on an improvement in his 
service-connected disability.  Thus, the RO's application of new 
criteria to reduce the Veteran's evaluation from 40 percent 
disabling (under DC 5295 - the old spine regulations) to 20 
percent disabling (under DC 5241 - the new spine regulations) is 
prohibited.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.951(a); see also Fugere, 972 F.2d at 335 
(holding that a section protecting Veterans from reduced 
disability ratings merely permitted a Veteran to retain his 
previously determined disability rating).

Thus, the Board finds that the reduction from 40 percent to 20 
percent for the Veteran's service-connected lumbar spine 
disability based on new regulations instead of an actual 
improvement shown by the evidence of record was improper.  
Accordingly, the Veteran is entitled to restoration of the 40 
percent rating for his service-connected lumbar spine disability.

TDIU Claim

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  

Based on this record and evidence, it is clear that by way of 
this decision, the Veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a).  
The Veteran is currently service-connected for the following 
disabilities: (1) dysthymia, currently rated as 30 percent 
disabling; (2) left lower extremity radiculopathy, currently 
rated as 20 percent disabling; (3) residuals of a post-
discectomy, lumbar spine disability, currently rated as 40 
percent disabling (as a result of the above Board decision); (4) 
scar of the forehead, currently rated as 0 percent disabling; 
and, (5) residuals of a nasal fracture, status post submucous 
resection, rhinoplasty, with chronic sinusitis and headaches, 
currently evaluated as 10 percent disabling.  Thus, by way of 
application of the combined ratings table, the Veteran's combined 
rating is 70 percent.  Additionally, the Veteran has one 40 
percent disability - namely, the Veteran's lumbar spine 
disability.  38 C.F.R. §§ 4.16(a), 4.25 (2010).

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  Based upon the evidence or record, the 
Board finds that the Veteran's service-connected disabilities 
render him unable to obtain or maintain substantially gainful 
employment.  

At his November 2010 hearing, the Veteran testified that he is 
unable to secure or follow a substantially gainful occupation due 
to his service-connected disabilities.  

The Veteran's lay statements are supported by the medical 
evidence of record.  

Specifically, in an October 2007 medical opinion, Dr. R.B., the 
Veteran's VA primary care physician of several years, determined 
that the Veteran is "permanently disabled" from his service-
connected lumbar spine disability and left lower extremity 
radiculopathy "because he cannot perform any meaningful full-
time or part-time work."  As support for this opinion, Dr. R.B. 
stated that the Veteran has chronic back pain with leg weakness, 
despite undergoing multiple surgeries.  Dr. R.B. stated that 
additional surgery will most likely not improve the Veteran's 
symptoms.  Additionally, Dr. R.B. determined that pain injections 
and pain medicines still do not control the Veteran's pain.

In medical opinions dated in October 2007 and March 2008, Dr. 
B.G.B., the Veteran's private primary care physician of several 
years, determined that the Veteran's service-connected lumbar 
spine disability "precludes him from having gainful 
employment."  Dr. B.G.B. also concluded that the Veteran's 
service-connected dysthymia prevents the Veteran from performing 
"marked activities" when he is taking his anti-depressant 
medications.  In summary, Dr. B.G.B. determined that the Veteran 
is "totally disabled and is not able to carry on any gainful 
employment."  As support for these opinions, Dr. B.G.B. pointed 
to the fact that the Veteran "certainly is incapacitated just by 
the volume of pain medicine that is required to keep him from 
having significant pain," and from the fact that the Veteran is 
bedbound approximately 50 percent of the time.  

Additionally, in an April 2010 statement, Dr. C.H.C., the 
Veteran's treating private physician, determined that the Veteran 
is unable to return to work due to his service-connected lumbar 
spine disability.  The Veteran also submitted additional evidence 
showing that in December 2010, B. G. B., MD reported that the 
Veteran was a long-standing patient of the practice and that he 
had chronic pain related to multiple back surgeries.  C. H. C., 
III, MD reported tin August 2010 that he has also treated the 
Veteran for many years and that, due to the Veteran's multiple 
back surgeries, he is unable to return to any type of gainful 
employment.  

Further, a September 2004 VA examiner, following a physical 
examination of the Veteran, concluded that the Veteran's service-
connected lumbar spine disability is "still a limiting factor, 
both in his employment functions and also in his activities of 
daily living."

In regards to the contrary evidence, the April 2008 VA examiner, 
after physically examining the Veteran, determined that "the 
Veteran is fully employable for sedentary or physical labor due 
to the condition of the lumbar spine, radiculopathy, and 
residuals of the brain aneurysm."  However, the VA examiner did 
conclude that the Veteran's service-connected lumbar spine 
disability prevents him from performing chores, severely prevents 
him from shopping, exercise, sports, receation, and driving, and 
moderately prevents him from grooming, toileting, dressing, 
feeding, traveling, and bathing.  The VA examiner also concluded 
that the Veteran's service-connected left lower extremity 
radiculopathy severely prevents the Veteran from performing 
chores, exercise, sports, or driving, and moderately prevents him 
from shopping, recreation, and travel.

The Board finds that the positive evidence outweighs the negative 
evidence in the claims file.  Specifically, the April 2008 VA 
examiner failed to consider the Veteran's service-connected 
disability of dysthymia in forming his opinion.  The VA examiner 
also did not consider the effects of the Veteran's pain 
medications and anti-depressants on his employability.  However, 
Dr. B.G.B. considered all of the Veteran's service-connected 
disabilities, including their medications, in determining that 
the Veteran is unemployable.  Dr. R.B. also considered the 
Veteran's pain and its accompanying medications in forming his 
positive opinion.  Additionally, both Dr. R.B. and Dr. B.G.B. 
have treated the Veteran for his disabilities for several years 
and are thus familiar with the Veteran's medical history and 
current medical state.  Thus, the Board places greater weight on 
these positive medical opinions.

Therefore, based on the sum of this evidence, the Board finds 
that a total evaluation based on individual unemployability due 
to the Veteran's service-connected disabilities is warranted.  
The Veteran's TDIU claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claims.  This is so because the 
Board is taking action favorable to the Veteran by granting the 
restoration and TDIU claims on appeal; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

ORDER

The claim concerning the Veteran's entitlement to a compensable 
increased rating for his service-connected scar of the forehead 
is dismissed.

The claim for restoration of the 40 percent disability rating for 
the Veteran's service-connected post-discectomy due to 
degenerative joint disease of the lumbosacral spine is granted, 
effective June 1, 2006, subject to the statutes and regulations 
governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the remaining claims can be 
properly adjudicated.  

The Veteran's last VA examination to assess the current severity 
of his service-connected lumbar spine disability, left lower 
extremity radiculopathy, and residuals of a nasal fracture, 
status post submucous resection, rhinoplasty, with chronic 
sinusitis and headaches, was at a General Medical VA examination 
in April 2008.  This evidence is inadequate to assess the 
Veteran's current levels of severity, since this examination is 
almost three years old.  At his November 2010 Board hearing, the 
Veteran testified that these disabilities had worsened since his 
last examination.  Therefore, new VA examinations are required to 
assess the current levels of severity of the Veteran's service-
connected lumbar spine disability, left lower extremity 
radiculopathy, and residuals of a nasal fracture, status post 
submucous resection, rhinoplasty, with chronic sinusitis and 
headaches.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Additionally, the most recent treatment records from the 
Birmingham, Alabama, VA Medical Center (VAMC) are dated from June 
2010.  All pertinent treatment records since this date should be 
obtained and added to the claims file. 

Finally, at his November 2010 Board hearing, the Veteran 
testified that he had surgery performed on his service-connected 
lumbar spine in 2009 and 2010 by his private physician.  These 
recent private medical records should be obtained and added to 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records 
from the Birmingham, Alabama, VAMC since June 
2010 that have not been secured for inclusion 
in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Obtain all recent private treatment 
records, to include the records from the 
Veteran's 2009 and 2010 surgical treatment 
for his service-connected lumbar spine 
disability.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity of 
his service-connected residuals of a post-
discectomy due to degenerative joint disease 
of the lumbosacral spine.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 5295 under the 
old spine regulations.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

Additionally, the VA examiner should 
determine whether the Veteran has a bowel 
disability and/or a urinary disability due to 
his service-connected lumbar spine 
disability.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity of 
his service-connected left lower extremity 
radiculopathy.

Specifically, the VA examiner should perform 
a nerve conduction study on the Veteran to 
determine exactly which nerves are damaged by 
the Veteran's service-connected lumbar spine 
disability, to include the nerves in the 
Veteran's left foot, left toes, left ankle, 
left hip, and left leg.  The VA examiner 
should also determine if the Veteran has 
limitation of motion in his left foot, left 
hip, and left ankle due to his service-
connected lumbar spine disability.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 8521.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity of 
his service-connected residuals of a nasal 
fracture, status post submucous resection, 
rhinoplasty, with chronic sinusitis and 
headaches.

The VA examiner should specifically discuss 
the extent and severity of the Veteran's 
sinusitis and headaches. 

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 6512.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

6.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for (1) entitlement to an increased rating 
for residuals of a post-discectomy due to 
degenerative joint disease of the lumbosacral 
spine, currently evaluated as 40 percent 
disabling (based on the above Board 
decision); (2) entitlement to an increased 
rating for residuals of a nasal fracture, 
status post submucous resection, rhinoplasty, 
with chronic sinusitis and headaches, 
currently evaluated as 10 percent disabling; 
and, (3) entitlement to an initial rating in 
excess of 20 percent for left lower extremity 
radiculopathy.  If the claims remain denied, 
issue to the Veteran and his representative a 
Supplemental Statement of the Case, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


